DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a product (Terahertz Sensor) comprising a sensing element, a thermosensitive circuit, wherein the sensing element is composed of a cylindrical semiconductor. Claim 1 also includes the steps of making the cylindrical semiconductor (see claim 1). Thus, claim 1 mixes more than one statutory class of invention (product and process) in the same claim. Claim 1 is indefinite as the method steps are directed only to an element of the product and thus, it is unclear whether infringement occurs when one creates the product (Terahertz sensor with a cylindrical semiconductor) or whether infringement occurs when an element of the product is made as claimed (when cylindrical semiconductor is made in the manner claimed). Thus, because it is unclear when infringement would occur, it makes the claim indefinite as the metes and bounds of the claim are unclear due to the mixing of the statutory classes of invention. (See MPEP section 2173.05(p)(II)).  The Examiner notes that this claim is not a product by process, as only the process for making a portion of the product is claimed (see figure 1, the process described is directed to just the cylindrical semiconductor and not to the whole terahertz sensor. Thus, the claim does not fall into one of the permissive forms for mixing statutory classes of invention)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0178720(Padilla).
Regarding claim 1, Padilla discloses  discloses a terahertz sensor based on a dielectric metasurface (See claim 1, discloses a dielectric metamaterial absorber for detecting terahertz, see claim 2), comprising: 	
a sensing element (see figure 1A, element 100); and 
a thermosensitive circuit (element 102 is a substrate including a circuit, see paragraph [0063]) connected to the sensing element (element 100 and 102 are connected); 
wherein the sensing element (element 100) is composed of a cylindrical (see figure 1A. element 100 is cylindrical) semiconductor (see paragraph [0074] discloses that the absorber is made of silicon or other semiconductor) doped with a conductive material (see paragraph [0084] discloses the silicon is doped with boron, which is conductive); 
the conductive material is configured to change electrical conductivity of the cylindrical semiconductor to enable the cylindrical semiconductor to absorb electromagnetic waves in terahertz region (see paragraph [0084] discloses that the boron doped silicon is cylindrical and detects terahertz radiation); 
the terahertz sensor is micron-sized (see paragraph [0084] discloses a 45 micron height and 58 micron radius); 
the conductive material is boron (see paragraph [0084]); and 
the cylindrical semiconductor has a radius of 95-110 µm and a height of 85-95 µm (see paragraph [0102] discloses a height of 85 µm and radius of 106µm); and 
(NOTE: Padilla teaches a boron dope cylindrical semiconductor and since the claim is directed to a product, Padilla anticipates the result of the following steps and thus reads on the claim. Further, the following steps do not result in a different final structure and thus, since Padilla teaches the claimed boron doped cylindrical semiconductor, it reads on the claim) the cylindrical semiconductor doped with the conductive material is prepared through steps of: 
(Si) pretreating a cylindrical silicon nitride substrate; 
(S2) subjecting a boron target to magnetron co-sputtering in argon to deposit a boron-doped silicon nitride film on the cylindrical silicon nitride substrate, wherein during the magnetron co-sputtering, the cylindrical silicon nitride substrate is subject to a bias voltage; and 
(S3) subjecting the cylindrical silicon nitride substrate to photo-thermal annealing under nitrogen gas for 1-2 h; and 
(S4) cooling the cylindrical silicon nitride substrate to obtain a boron-doped cylindrical semiconductor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL: Temperature Tunable Narrow-Band Terahertz Metasurface absorber on InSb Micro-cylinder Arrays or enhanced sensing application by Chen published April 29, 2020- see figure 2.
NPL: All dielectric metasurface absorbers for uncooked terahertz imaging by Fan et al., see fig 1.
NPL: Recent advances in the development of materials for terahertz metamaterial sensing by Shen, published 17 October 2021.- see figure 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896